 28309 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1By unpublished Order of July 11, 1989, the Board adopted theMay 22, 1989 decision and recommended Order of Administrative
Law Judge Bernard Ries in Case 11±CA±12750 finding these viola-
tions. The Board's Order was enforced on January 30, 1990, by un-
published order of the United States Court of Appeals for the Fourth
Circuit.2Although the judge did not set forth Scott's uncontradicted testi-mony in his decision, he implicitly credited her testimony by virtue
of his finding that the International Union authorized an unfair labor
practice strike based on the Respondent's unfair labor practices.3The Respondent was a lessee of a Pittston affiliate.4See generally C-Line Express, 292 NLRB 638 (1989).5The Respondent contends that its employees did not strike overunfair labor practices and that the strike ``was a pretext for activity
against Pittston.'' Although the timing of the strike clearly was influ-enced by the timing of the strike against Pittston, the evidence shows
that the Respondent's employees had little or no role in the decision
to strike the Respondent, that the International Union controlled the
decision whether and when to strike, and that the Respondent's com-
mission of unfair labor practices was a contributing reason in reach-
ing that decision. Moreover, evidence presented by the Respondent
to show that some employees felt they were striking because of the
Respondent's involvement with Pittston was contradictory and incon-
clusive. Thus, for example, although employee Eugene Elkins testi-R & H Coal Company, Inc. and United MineWorkers of America, District 28. Case 11±CA±14047September 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn March 16, 1992, Administrative Law Judge Rob-ert T. Wallace issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.We agree with the judge that the strike called by theUnion on April 10, 1989, was an unfair labor practice
strike from its inception and that the Respondent vio-
lated Section 8(a)(1) and (3) by failing to reinstate un-
fair labor practice strikers on their tender of an uncon-
ditional offer to return to work. In finding that the Re-
spondent's commission of unfair labor practices was a
contributing cause of the strike, we note the following
factual context and sequence of events that led to the
Union's decision to strike the Respondent.Commencing March 1988, the Respondent unilater-ally changed the terms and conditions of employment
of its employees with respect to wages, health insur-
ance, personal or sick leave, and holidays, and dealt
directly with employees in setting new wage scales in
violation of Section 8(a)(1) and (5) of the Act.1At thehearing in the instant proceeding, Judith Scott, associ-
ate general counsel for the International Union, testi-
fied without contradiction2that International UnionPresident Richard L. Trumka decided not to authorize
a strike to protest these unfair labor practices until
April 1989, because the International Union was con-
cerned that strike action before that date could spread
beyond the Respondent to a major employer in the
coal industry, the Pittston Corporation and its affili-
ates.3Scott testified that the International Union wasnot ready to strike Pittston prior to April 1989 and thata strike against the Respondent and other smaller oper-ators effectively could jeopardize the timing of any ac-
tion against Pittston if the strike had an undesired
``spillover'' effect. Accordingly, instead of calling a
strike against the Respondent in 1988, the International
Union kept abreast of ongoing conditions at the Re-
spondent's facility and pursued unfair labor practice
proceedings against the Respondent through local
counsel.Thereafter, in the spring of 1989, the InternationalUnion decided that conditions were feasible for com-
mencement of a strike against Pittston. On April 5,
1989, the International Union struck Pittston. Scott tes-
tified that once the fear of a ``spillover'' onto Pittston
was no longer applicable, the International Union re-
viewed the status of the pending unfair labor practice
proceeding against the Respondent and directed that an
unfair labor practice strike commence. On April 10,
1989, International President Trumka, by telegram to
the local union, directed that a strike commence
against the Respondent in protest of the Respondent's
unfair labor practices. At this time, the unfair labor
practices committed by the Respondent the previous
year remained unremedied. Picket signs displayed at or
near the Respondent's mine road entrance bore the leg-
end ``Unfair Labor Practice Strike.''In these circumstances, we find that a contributingcause of the strike against the Respondent was its com-
mission of unfair labor practices.4Although the Inter-national Union did not call a strike for some 13
months after the Respondent's unfair labor practices,
this delay credibly was explained by Scott as essen-
tially a strategic decision by the International Union to
avoid potential interference with the timing of its strike
against Pittston. Further, notwithstanding the delay, the
Respondent's unfair labor practices remained
unremedied when the strike commenced; the Inter-
national Union's telegram authorizing the strike ex-
pressly referred to the Respondent's unfair labor prac-tices; and, the picket signs displayed at the Respond-
ent's premises also referred to the Respondent's unfair
labor practices. Accordingly, when the Respondent's
striking employees tendered an unconditional offer to
return to work on March 23, 1990, they occupied the
status of unfair labor practice strikers5and the Re- 29R & H COAL CO.fied that a representative of the International Union stated that theUnion had to ``check'' the Respondent's involvement with Pittstonbefore calling a strike, Elkins also testified that, in his view, the rea-
son for the strike was because the Respondent was not paying union
wages. In this regard, we note that one of the unlawful unilateral
changes made in Case 11±CA±12750 pertained to employee wages.1James L. Ball, Arthur Lee Dye, Charlie W. Dye, Gary H. Dye,Randall Dye, Chester L. Elkins, Eugene F. Elkins, Robert L. Lam-
bert, Bradley R. Miller, Larry C. Plaster, Daniel F. Richardson, Jack-
ie L. Richardson, Gary L. Sparks, Larry W. Sparks, Barry Walls,
Roger Whited, and Larry F. Whitt.spondent's failure promptly to reinstate them therebyviolated Section 8(a)(1) and (3) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, R & H Coal Company,
Inc., Jewell Ridge, Virginia, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Patricia L. Timmins and Joseph T. Welch, Esqs., for theGeneral Counsel.Charles L. Woody, Esq. (Spilman, Thomas, Battle &Klostermeyer), of Charleston, West Virginia, for the Re-spondent.James J. Vergara Jr., Esq. (Vergara & Associates), of Hope-well, Virginia, for the Charging Union.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thecharge was filed by the Union on September 17, 1990, the
complaint issued on November 1, and the trial was in Prince-
ton, West Virginia, on March 7, 1991. The issue is whether,
in failing to reinstate approximately 17 striking employees,
Respondent violated Section 8(a)(1) and (3) of the National
Labor Relations Act.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed all parties, I make the followingFINDINGSOF
FACTAND
ANALYSISRespondent, a corporation holding a lease from a subsidi-ary of the Pittston Corporation, employs about 20 miners in
the operation of a coal mine near Jewell Ridge, Virginia,
from where it annually ships coal products valued in excess
of $50,000 to other companies in Virginia, including Coke
Raven Coal Company; and the latter annually ships goods
valued in excess of $50,000 directly to locations outside the
State of Virginia. Respondent admits and I find that it is an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5) of the
Act.Pursuant to a charge filed by the Union on June 6, 1988,a complaint issued on July 21, 1988, wherein it was alleged,
among other things, that Respondent had violated its bargain-
ing obligation by refusing to bargain and making unilateral
changes which adversely affected the wages, health care, in-
surance, and vacation benefits of its employees. That case
was tried on January 23, 1989, and was the subject of an ini-tial decision issued on July 11, 1989, in which Respondentwas found to have engaged in unfair labor practices and was
ordered to rescind its unilateral changes and to bargain in
good faith. No exceptions were filed and that decision was
approved by the Board in an unpublished order dated July
11, 1989. When voluntary compliance was not forthcoming,
the Board sought and obtained an enforcing order of the
United States Court of Appeals for the Fourth Circuit on Jan-
uary 30, 1990.To date, Respondent had not rescinded its unlawful unilat-eral changes. Nor has it recompensed employees for any
losses incurred as a result thereof.On April 10, 1089, 17 miners1employed by Respondentwent on strike pursuant to a directive from the Union. The
Union, 5 days earlier had ordered a strike at mines directly
controlled by the Pittston Corporation. The latter strike ended
on February 19, 1990; and on March 23 the Union sent a
letter to Respondent on behalf of its striking employees ad-
vising that ``effective immediately, we hereby make an un-
conditional offer to return to work.'' Respondent refused,
claiming they went out for economic reasons rather than in
protest against unfair labor practices. To date, none of the
strikers have been put back to work.It is well established that economic strikers who are alsoprotesting unfair labor practices have a right to immediate re-
instatement upon tender of an unconditional offer to return
to work. Larend Leasurlies, Inc. v. NLRB, 523 F.2d 814, 820(6th Cir. 1975); Massachusetts Coastal Seafoods, 293 NLRB496, 498 (1989); Decker Coal Co., 301 NLRB 729 (1991).Respondent previously has been found to have committedunfair labor practices, and on this record those practices are
shown to have been at least a contributing reason for the
strike and its continuation. The union president so advised
the Local when he authorized the strike, and they remained
unremedied during the strike notwithstanding constant re-
minders in the form of picket signs displayed by strikers at
the mine road entrance bearing the legend: ``Unfair Labor
Practice Strike.''I find lacking in merit Respondent's argument that theoffer to return was not unconditional because it was accom-
panied by a statement that ``we expect that our employees
will be returning under the terms and conditions of the most
recent collective bargaining agreement.'' That language is
immediately preceded by the explicit disclaimer: ``By way of
information and not as a condition.''Likewise without merit is Respondent's claim that it wasexcused from reinstating the striking employees because its
belief that some of them had engaged in strike misconduct.
Prior to trial, that allegation was not communicated to the
strikers or the Union as a reason for nonreinstatement. Fur-
ther, Respondent offered no evidence linking its striking min-
ers to any misconduct. General Telephone Co., 251 NLRB737 (1980). 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWIn failing promptly to reinstate the employees named infootnote 1 above, and for the reasons stated above, Respond-
ent violated Section 8(a)(1) and (3) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.In particular, it shall offer the employees named in foot-note 1 immediate and full reinstatement to the jobs they held
on April 10, 1989, when they went on strike, dismissing, if
necessary, any workers hired as replacements. If those posi-
tions no longer exist, it shall give them substantially equiva-
lent positions. Reinstatement shall be without prejudice to
their seniority or other rights and privileges. It shall also
make those employees whole, with interest, for any loss of
pay they may have suffered from and after March 23, the
day on which an unconditional offer to return was made on
their behalf. Backpay shall be computed on a quarterly basis,
less interim earnings, as prescribed in F.W. Woolworth Co
.,90 NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusion of law and on theentire record, I issue the following recommended2ORDERThe Respondent, R & H Coal Company, Inc., JewellRidge, Virginia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to reinstate unfair labor practicestrikers after receiving their unconditional offer to return to
work, including:James L. BallBradley R. Miller
Arthur Lee DyeLarry C. Plaster

Charlie W. DyeDaniel F. Richardson

Gary H. DyeJackie L. Richardson

Randall DyeGary L. Sparks

Chester L. ElkinsLarry W. Sparks

Eugene F. ElkinsBarry Walls

Robert L. LambertRoger Whited

Larry F. Whitt(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to the above-named employees immediate andfull reinstatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, dismissing, if necessary, any workershired as replacements, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the rem-
edy section of the decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its mining facility near Jewell Ridge, Virginia,copies of the attached notice marked ``Appendix.''3Copiesof the notice, on forms provided by the Regional Director for
Region 11, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail and refuse to reinstate unfair labor prac-tice strikers from whom we have received unconditional of-
fers to return to work, including:James L. BallBradley R. Miller
Arthur Lee DyeLarry C. Plaster

Charlie W. DyeDaniel F. Richardson

Gary H. DyeJackie L. Richardson

Randall DyeGary L. Sparks

Chester L. ElkinsLarry W. Sparks

Eugene F. ElkinsBarry Walls

Robert L. LambertRoger Whited

Larry F. WhittWEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer to the above-named employees immediateand full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privileges
previously enjoyed, dismissing, if necessary, any workers
hired as replacements, and WEWILL
make them whole forany loss of earnings and other benefits resulting from their
discharge, less any net interim earnings, plus interest.R & H COALCOMPANY, INC.